DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The Specification also fails to provide antecedent basis for “at least one other mating element is permanently attached to the packaging unit” as recited in claim 5.
The Specification only discusses “the mating element” and does not mention plural mating elements, some permanent and some removable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regards to claim 5, the original disclosure and the Specification does not support at least one mating element being removable and at least one other mating element being permanently attached. The original disclosure only references one form of mating element, by using the phrase “at least one mating element”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art.
AAPA discloses in figs. 3A and 3B:
1. An integrated packaging and object holder (the plate 304 is capable of holding objects as well as their packaging) configured to attach to a mounting structure of a system for printing on a three-dimensional object, wherein the integrated packaging and object holder comprises: 
a packaging unit comprising one or more holding portions (308, apertures in which objects are placed for printing), wherein each of the one or more holding portions is configured to hold at least a portion of a three-dimensional object (golf club head 312); and 
at least one mating element (latch 316 with locating feature 320 to aid in positioning and to secure the holder to sled 112) configured to engage a complementary structure of a mounting structure (112) of a system for printing on a three-dimensional object held within a holding portion of the packaging unit.
AAPA does not expressly disclose the at least one mating element being removable from the integrated packaging and object holder.
However, it would have been desirable at the time the invention was filed to enable the mating element to be removable from the object holder. In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
For instance, the holder for the golf club head is ideally removable so that a new job may be printed using a different object holder, such as for golf balls, while re-using the same mating element.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one mating element removable from the integrated packaging and object holder so as to enable the object holder and mating element to be retailed separately, while reducing the cost of the object holder.
There are other obvious reasons for providing a removable mating element. The mating element has movable parts which engage and may eventually fail. Providing a removable mating element enables the mating element to be replaced without requiring the entire object holder to be replaced.
One may also be motivated to provide a removable mating element to enable the object holder to interface with any of various unique mating elements that are adapted to specific types of printing devices. 
With regards to claim 5, providing one mating element that is permanently attached and another mating element that is removable would have been obvious to one having ordinary skill in the art at the time the invention was filed since it would enable the mating element configuration to be easily mountable to different types of mounting structures which may have only one mating element, or multiple mating elements. 
3. The integrated packaging and object holder of claim 1, wherein the at least one mating element comprises one or more of the following: 
a tab, a flange, a mating groove, a mating hole, or a mating pin (latch 316 is a mating pin).  

7. The integrated packaging and object holder of claim 1, wherein accurate alignment of the integrated packaging and object holder comprises proper alignment and orientation of printable areas included in the three-dimensional object held within the holding portion with respect to the mounting structure (fig. 3A).  
8. The integrated packaging and object holder of claim 1 comprising two mating elements disposed on two adjacent sides of the object packaging and holder (320).  
9. The integrated packaging and object holder of claim 1, wherein the at least one mating element is disposed on a side of the integrated packaging and object holder that does not include printable areas included in the three-dimensional object held within the holding portion (fig. 3A).
14. The integrated packaging and object holder of claim 1, wherein the one or more holding portions are configured for holding a three-dimensional object both during printing on the three- dimensional object and for storage or transportation of the three dimensional object (the holding portions are capable of holding the object for storage or transportation).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

	However, [0048] discloses that the mating elements may be removable, not that one mating element is removable while another is permanently attached.
	The Applicant states that the facts of In re Dulberg are readily distinguishable from the present invention. 
	Dulberg establishes that if it is desirable for any reason to make something removable, then it is obvious. The Office Action identifies several reasons why it would have been desirable to make the mating element removable. 
	The Applicant argues that Dulberg did not stand for the proposition that the desirability for the modification can come from the Applicant’s own disclosure or can be based on speculation. 
	However, the motivation provided is not from the Applicant’s own disclosure, and is not speculative. The motivation sets forth clear rationale for making the mating element removable. This rationale is not based on speculation. It is based on the skill level of one of ordinary skill in the art. 
The court stated in Dulberg that making the element removable “could be done by anyone having the ordinary skills of this art” and that “No specific prior art teaching would be necessary to show that operation”.
Similarly, making the latch removable could also have been done by one having ordinary skill in the art by simply providing a removable fitment of the latch.

However, if this were the case then the Applicant’s Specification, given the lack of description for the removable mating element, would be non-enabling for the claimed subject matter. Clearly this is not the case, so the modification must not require substantial redesign or experimentation. 
With respect to costs, while the removable mating element may require additional costs, the costs is more than made up for by the resulting savings provided by the advantages of a removable mating element. 
Making an element removable was determined to be within the ordinary skill level in the art in the Dulberg decision rendered 50 years prior, where the level of ordinary skill in the art was far lower than it is today. It is not a complex modification. 
The Applicant’s argument that the claimed object holder serves no purpose because it does not serve as packaging for objects is noted. However, the prior art element is capable of holding packaging for objects and this is all that is required of the claim language with respect to this limitation. Additionally, a proper obviousness rejection does not require the same motivation as that of the Applicant’s invention. 
The Applicant’s argument that the modification serves no purpose is not persuasive. The motivation from the obviousness rejection is maintained. 
The Applicant’s argument that removal of the latch would affect correct position of the object holder is noted. However, in the presence of a failed element, removal and like replacement would enable the device to continue to function with a suitable or identical replacement without affecting the position of the object holder. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896